Atkinson, J.
The only question made in the record being whether or not the trial judge erred in directing a verdict, and the determination of this question of co-urse depending upon a consideration of the evidence, and it appearing that the evidence at the trial consisted largely of documents which are unnecessarily set forth in full, including the formal and totally immaterial parts thereof, with n-o attempt whatever at briefing the same as the law requires, this court will not examine the evidence for the purpose of determining whether or not error was committed, but will assume that the judgment below was correct. Ingram v. Clarke, 96 Ga. 777, and cases cited.

Judgment affirmed.

Complaint for damages. Before Judge Smith. Upson superior court. November term, 1895.
Worrill & Lester and M. H. Sandwich, for plaintiff.
J. A. Gotten, for defendant.